

115 HR 6955 IH: Special Counsel Security Assurance Act of 2018
U.S. House of Representatives
2018-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6955IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2018Mr. Panetta introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a procedure to revoke the security clearance of a special counsel appointed by the
			 Attorney General, and for other purposes.
	
 1.Short titleThis Act may be cited as the Special Counsel Security Assurance Act of 2018. 2.Access to classified information (a)In generalNotwithstanding any other provision of law, the security clearance of a special counsel appointed by the Attorney General in accordance with part 600 of title 28, Code of Federal Regulations, or any other official appointed by the Attorney General who exercises a similar degree of independence from the normal Department of Justice chain of command, may be revoked only if the Attorney General files an action for revocation in the United States District Court for the District of Columbia and files a contemporaneous notice of the action with the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate.
 (b)Judicial panelAny action filed under subsection (a) shall be heard and determined by a court of 3 judges pursuant to section 2284 of title 28, United States Code, and any appeal shall lie to the Supreme Court.
 (c)Revocation for causeThe security clearance of a special counsel or official described in subsection (a) may be revoked only after the court—
 (1)considers the guidelines enumerated in subpart A of part 147 of title 32, Code of Federal Regulations; and
 (2)issues an order finding that such security clearance is no longer consistent with the interests of national security.
				